Citation Nr: 1449105	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder (claimed as back pain).

3.  Entitlement to service connection for a testicular disorder (claimed as testicular torsion).

4.  Entitlement to a higher initial disability rating (or evaluation) for a left shoulder strain disability in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran, who is the appellant, served on active duty from June 1998 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the matter is currently with the RO in Newark, New Jersey.

In September 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Newark, New Jersey, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2014 VA Form 21-526EZ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for a low back disorder and a testicular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran injured the left knee in service.

2.  The Veteran has a current disability of left knee degenerative joint disease.

3.  Symptoms of left knee degenerative joint disease have been continuous since service separation.

4.  For the rating period from June 20, 2010, the Veteran's left shoulder manifested symptoms and functional impairment including abduction to 100 degrees, flexion to 150 degrees, internal rotation to 55 degrees, external rotation to 40 degrees, pain on motion, and additional pain, instability, and fatigue when performing activities such as lifting, shooting firearms, and yard work.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the issue of service connection for a left knee disorder, given the favorable outcome discussed below, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, the September 2014 Board hearing transcript, and the Veteran's statements.

VA examined the left shoulder in January 2011.  The VA examiner interviewed the Veteran for a history of past and present symptomatology, inquired about functional impairment, and performed the physical examinations relevant to the rating criteria.  The Board finds that the January 2011 VA examination report is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed. 1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disorder

The Veteran asserts that a current left knee disorder is related to training exercises in service.   Specifically, the Veteran contends that the left knee was injured by frequently carrying heavy loads during training marches.  See March 2012 letter.

Initially, the Board finds that the Veteran injured the left knee in service.  Service treatment records reflect treatment for left knee pain in December 1998.  The treatment record indicates that the Veteran reported pain that had been present for nine days after twisting the left knee over another Marine during a march.  The service medical clinician diagnosed iliotibial band syndrome (ITBS).

The Board next finds that the Veteran has a current disability of left knee degenerative joint disease.  Left knee degenerative joint disease was diagnosed during VA treatment in July 2011 after x-ray examination. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether symptoms of left knee degenerative joint disease have been continuous since service separation.  During the January 2011 VA examination, the Veteran reported that left knee pain began in 1998 following the left knee accident described above.  During VA treatment in April 2012, the Veteran also reported that left knee pain began at the time of the in-service injury, and has grown progressively worse since.  The original claim for service connection for a left knee disorder indicates an onset date of knee pain in 1998.  See June 2010 VA Form 21-526.

The Veteran is competent to report a history of left knee pain since service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (recognizing that a veteran is competent to testify regarding continuous knee pain since service).  Although the evidence does not show treatment for left knee pain for several years after service, the Board finds that the Veteran has provided consistent, credible statements indicating an onset of left knee pain in service that has persisted since service separation in June 2002; therefore, the Veteran's statements weigh in favor of finding continuous symptoms of left knee degenerative joint disease since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of left knee degenerative joint disease have been continuous since service separation; therefore, the criteria for presumptive service connection for left knee degenerative joint disease based on continuous symptoms since service separation have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.309.  Because the Board is granting the Veteran's claim for service connection for left knee degenerative joint disease on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).




Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Initial Rating for a Left Shoulder Disability

For the initial rating period from June 10, 2010, the service-connected left shoulder disability has been rated as 10 percent disabling under Diagnostic Codes 5099-5010.  38 C.F.R. § 4.71a; see March 2011 rating decision.  The Veteran asserts that a higher initial rating of 40 or 50 percent is warranted based on symptoms and impairment including shoulder pain and fatigue that become aggravated by strenuous activity.  See March 2012 letter.

As noted above, the left shoulder disability has been rated as 10 percent disabling under Diagnostic Codes 5099-5010.  38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  When an unlisted residual condition is encountered, requiring a rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, "50" for the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2014).  

Diagnostic Code 5010 is assigned for arthritis disabilities and provides disability ratings when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a.  A rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.

In this case, the 10 percent disability rating was assigned for painful and limited motion.  See March 2011 rating decision.  The Diagnostic Code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  Id.  The Veteran is right hand dominant.  See December 3, 2012 VA treatment record.  

On review of all the evidence, lay and medical, the Board finds that, for the rating period from July 20, 2010, the Veteran's left shoulder manifested symptoms and functional impairment including abduction to 100 degrees, flexion to 150 degrees, internal rotation to 55 degrees, external rotation to 40 degrees, pain on motion, and added pain, instability, and fatigue when performing activities such as lifting, shooting firearms, and yard work.  During the January 2011 VA examination, the VA examiner recorded range of motion measurements as follows: abduction to 
100 degrees, or to 115 degrees with pain; flexion to 150 degrees; internal rotation to 
55 degrees; and external rotation to 40 degrees.  No additional limitation of motion was revealed after three repetitions.  

The January 2011 VA examination report also includes a description of the functional impairment caused by the left shoulder disability.  The Veteran reported constant left shoulder pain aggravated by strenuous activity.   The Veteran reported that left shoulder pain interfered with sleep and limited his ability to shoot firearms, lift objects, and perform yard work.  Instability was noted, as was additional pain with overhead motion.

During the September 2014 Board hearing, the Veteran testified that the left shoulder disability causes pain that is managed with over the counter medication.  See Board hearing transcript at 5.  The Veteran did not testify to any other specific left shoulder symptoms or impairment.  In a March 2012 letter, the Veteran described severe pain when lifting objects, inability to perform shoulder exercises at the gym, and difficulty with other activities that cause left shoulder pain.  The Veteran also explained that the left shoulder tires quickly.  VA treatment records reflect ongoing treatment for left shoulder pain but do not provide any range of motion measurements or report any functional impairments not already discussed.

In sum, for the entire rating period from June 10, 2010, the left shoulder disability has manifested symptoms and functional impairment including abduction to 100 degrees, flexion to 150 degrees, internal rotation to 55 degrees, external rotation to 40 degrees, pain on motion, and added pain, instability, and fatigue when performing activities such as lifting, shooting firearms, and yard work.  While the range of motion measurements  indicate that the Veteran is able to lift the left arm beyond shoulder level, shoulder abduction to 110 degrees is far less than full range of motion to 180 degrees, and more nearly approximates abduction to 90 degrees, or shoulder level.  The Veteran has described severe pain when lifting the arm over shoulder level, as well as on exertion at any level, and VA treatment records reflect frequent reports of left shoulder pain.  This specific evidence has been considered as limiting motion and has been incorporated when reaching the finding that the left shoulder range of motion more nearly approximates 0 to 90 degrees (shoulder level).

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 
20 percent disability rating under Diagnostic Code 5201 for the entire rating period from June 10, 2010.  38 C.F.R. § 4.71a.  As the left shoulder is the Veteran's minor (nondominant) extremity, a higher 30 percent disability rating would be warranted for limitation of motion to 25 degrees from the side, which the evidence does not show; however, because the evidence shows limitation of motion to shoulder level, the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for the rating period from June 10, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's left shoulder disability.  The left shoulder disability has manifested symptoms and functional impairment including painful motion, fatigue, and instability, all of which affect the Veteran's ability to lift objects or maintain strenuous activity with the left arm, and all of which were considered in the 20 percent schedular rating for limitation of motion.  The schedular criteria found in Diagnostic Code 5201 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As such, the Board finds that the schedular rating criteria are adequate to rate the left shoulder disability symptoms and functional impairment; therefore, therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected left shoulder disability.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran stated that he "cannot work as a police officer" due to the left shoulder disability, which is aggravated by shooting firearms using the left arm.  March 2012 letter.  In oral testimony and written statements, however, the Veteran has not indicated that he has lost income, or worked less than full time, or been unable to find substantial employment due to the left shoulder disability.  In contrast, the Veteran testified that he is working at a car dealership, where the duties "[do not] really affect [the left] shoulder."  Board hearing transcript at 7-8.  In the absence of evidence, to include both medical evidence and statements from the Veteran, indicating unemployability as a result of the left shoulder disability, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice at 453-54.


ORDER

Service connection for left knee degenerative joint disease is granted.

A higher initial disability rating of 20 percent for a left shoulder disability, but no higher, for the period from June 10, 2010, is granted.



REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for a low back disorder and a testicular disorder.  Specifically, these issues must be remanded to ensure that the Veteran receives an adequate examination and opinion with respect to each issue.  See Barr, 21 Vet. App. at 312.
	
Service Connection for a Low Back Disorder

VA examined the Veteran's back in January 2011 and provided a report with a medical opinion addressing the etiology of the back disorder.  The examination report reflected a diagnosis of scoliosis.  The VA examiner's opinion only addressed whether the scoliosis was incurred in or a result of (caused by) service.

Scoliosis may be considered a congenital disease.  The Board observes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014). Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

While the evidence demonstrates that the Veteran injured the low back in service in February 2000, the Veteran has also asserted that a current low back disorder was aggravated by the service-connected knee disabilities.  See March 2011 VA Form 21-4138.  Specifically, the Veteran described a currently altered gait due to the service-connected right knee disability.  Id.  As the January 2011 VA medical opinion only addressed whether current low back scoliosis was caused by service, a remand is warranted to ensure that the Veteran has received an adequate VA examination and medical opinion.  See Barr at 312.


Service Connection for a Testicular Disorder

In January 2011, VA provided a genitourinary examination.  The examination report does not include a medical opinion regarding the etiology of a testicular disorder because the VA examiner did not find a current testicular disorder, only intermittent pain.

In June 2011, the Veteran received a testicular ultrasound at a VA Medical Center that revealed bilateral testicular varicoceles.  A varicocele is defined as "a condition in males characterized by varicosity of the veins of the pampiniform plexus, forming a swelling that feels like a 'bag of worms'."  Dorland's Illustrated Medical Encyclopedia 2025 (32d ed. 2012).  As such, the evidence demonstrates a current testicular disorder of bilateral varicoceles that warrants remand to ensure that the Veteran has received an adequate VA examination and medical opinion.  See Barr at 312.

Accordingly, the issues of service connection for a low back disorder and a testicular disorder are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran for the appropriate VA examination to help determine the nature, extent, and etiology of any back disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinions:

a.  Is the Veteran's scoliosis congenital or acquired?  

b.  If the Veteran's scoliosis is congenital, is the scoliosis a defect or a disease?

c.  If the Veteran's scoliosis is a congenital disease, is it as likely as not (50 percent or greater probability) that the scoliosis was aggravated during service because of the February 2000 low back sprain?

d.  If the Veteran's scoliosis is a congenital disease, is it as likely as not (50 percent or greater probability) that the scoliosis was aggravated by the service-connected knee disabilities? 

e.  For all other diagnosed disorders of the back, including degenerative changes (and acquired scoliosis, if found), is it as likely as not (50 percent or greater probability) that the back disorder was incurred in or a result of service, to include the February 2000 low back sprain?

f.   For all other diagnosed disorders of the back, including degenerative changes (and acquired scoliosis, if found), is it as likely as not (50 percent or greater probability) that the back disorder was caused by a service-connected knee disability?

g.  For all other diagnosed disorders of the back, including degenerative changes (and acquired scoliosis, if found), is it as likely as not (50 percent or greater probability) that the back disorder was 
permanently worsened in severity beyond its normal course by a service-connected knee disability?

In providing the requested opinions, the VA examiner should address the Veteran's reported altered gait and whether the altered gait, if found, has resulted in a back disorder and whether the altered gait is due to either of the service-connected knee disabilities.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  The AMC/RO should schedule the Veteran for the appropriate VA examination to help determine the nature, extent, and etiology of the testicular disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (50 percent or greater probability) that any currently diagnosed testicular disorder had its onset during service or was otherwise causally or etiologically related to service, to include the February 2001 complaint of left testicular fullness with varicoceles?

In rendering the opinion, the VA examiner is asked to address the June 2011 diagnosis of bilateral testicular varicoceles.  Specifically, the VA examiner should discuss whether this is a permanent disorder, and whether this diagnosis may serve as the source of the chronic left testicle pain reported by the Veteran.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


